Citation Nr: 1026959	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
January 1966 to January 1969.  He also had active service in the 
Army Reserves from November 1990 to May 1991, with service in 
Southwest Asia from December 1990 to May 1991.

These matters came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of May 2006 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran's claims were previously before the Board in June 
2009 and remanded at that time for additional evidentiary 
development, to include obtaining VA medical examinations.  The 
requested development was completed and the Veteran's claims are 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depressed mood, mood 
swings,
constricted and/or "robotic" affect, severe sleep impairment 
which interfered with his mood, mildly impaired recent memory, 
anger, anxiety, occasional suicidal thoughts or disorientation to 
time, panic attacks caused by nightmares, an intermittent 
inability to perform self-care activities, a "severe" inability 
to form or maintain intimate relationships, and a Global 
Assessment of Functioning (GAF) score between 45 and 65. 

2.  The Veteran's PTSD is not manifested by total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or other; disorientation to place; and memory 
loss for names of closes relatives, own occupation, or own name.

3.  There is no clear and unmistakable evidence of record to 
rebut the presumption of soundness at the time of entry to active 
duty.  

4.  The Veteran's right foot disability, diagnosed as hallux 
rigidus, was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD, but 
not higher, are met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2009). 

2.  The criteria for entitlement to service connection for a 
right foot disability, diagnosed as hallux rigidus, are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran contends that his service-connected PTSD is worse and 
that this decline warrants a higher disability evaluation.  The 
Veteran was originally granted service connection for PTSD in a 
rating decision dated May 1996.  The RO evaluated the Veteran's 
psychiatric disability as 10 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9411, effective November 19, 1992.  The RO 
increased the Veteran's disability evaluation to 30 percent 
following the submission of additional evidence, effective June 
13, 1996.  See August 1996 rating decision.  In October 1996, the 
RO found evidence of clear and unmistakable error (CUE) in the 
assignment of the effective date for the Veteran's 30 percent 
evaluation.  Accordingly, the effective date of the 30 percent 
evaluation was corrected to November 12, 1992.  

A July 1997 rating decision subsequently continued the Veteran's 
30 percent evaluation for PTSD.  The Veteran was notified of this 
decision and timely perfected an appeal.  In March 2000, the 
Board remanded the Veteran's claim for additional evidentiary 
development, and in February 2003, the RO increased the Veteran's 
disability evaluation to 50 percent, effective June 9, 1995.  A 
Board decision dated April 2003 subsequently found that the 
criteria for an evaluation in excess of 30 percent for PTSD were 
not met at any time prior to June 9, 1995, nor were the criteria 
for an evaluation in excess of 50 percent met at any time 
thereafter.  

The Veteran filed the current increased rating claim in January 
2006.  The May 2006 rating decision currently on appeal continued 
the Veteran's 50 percent evaluation for PTSD.  The Veteran was 
notified of this decision that same month and timely perfected 
this appeal.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2009).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  


Under the provisions of 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for occupational and social impairment 
with deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or own 
name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the Veteran's 
social and work situation.  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

The Board must consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected PTSD during the claim period such that staged ratings 
are applicable in this case.  

The first pertinent evidence of record is dated March 2005.  The 
Veteran presented to a VA medical center for a psychological 
evaluation.  The Veteran indicated that he was at one time 
married for a period of three to four years, but that he was now 
divorced and lived alone.  He had not had a relationship in three 
to four years, but expressed a desire to see his grandson.  The 
Veteran worked in a Ford warehouse for the past five years, went 
to the movies alone, and occasionally met people while walking.  
The Veteran denied any significant psychiatric history at that 
time.  Upon mental status examination, the Veteran was casually, 
but sloppily dressed.  His mood "appeared" depressed, and his 
affect was flat.  The Veteran spoke softly and slowly, and 
admitted to having "a lot" of suicidal thoughts, but he denied 
any suicidal plan or intent.  The Veteran described his appetite 
as "pretty good," but reported memory and anger control 
problems, poor sleep, exaggerated startle response, flashbacks, 
and other triggers that "get things going."  The impression was 
exacerbation of PTSD symptoms.   

The Veteran was subsequently afforded a VA PTSD consultation in 
April 2005.  He reported feeling "jumpy" and disliked being in 
"close quarters."  The Veteran's GAF score was 60.  The Veteran 
was afforded another VA PTSD consultation in September 2005.  He 
stated that he felt "up and down and currently ok."  Upon 
mental status examination, it was noted that the Veteran had poor 
eye contact and a soft voice.  His mood was "episodically 
depressed," and his affect was somewhat constricted.  The 
Veteran was oriented to person, place, and time, and his 
cognition seemed grossly intact.  No gross formal thought 
disorder, delusions, hallucinations, ideas of reference, or 
suicidal or homicidal ideations, intent, or plans were noted.  
The Veteran's GAF score was 65.  The impression was depressive 
disorder, not otherwise specified, with past diagnoses of major 
depression, PTSD, and drug and alcohol abuse.

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD 
examination in April 2006.  The Veteran stated that he lived 
alone in an apartment and had done so since the 1980s.  He 
periodically spoke on the telephone with his son and traveled 
"every few years" to see him.  The Veteran indicated that he 
enjoyed "indoor activities" such as listening to music, 
reading, creative writing, and watching sports.  The Veteran also 
enjoyed going to the library.  However, he reported having no 
social relationships for leisure-oriented purposes, in part 
because he had difficulty discerning the motives of others.  The 
Veteran expressed concerns that individuals, particularly co-
workers, tried to manipulate him.  These feelings caused the 
Veteran to become agitated and required that he take a walk or 
drive to calm down.  

The Veteran also reported a history of many suicide attempts 
since the 1970s in which he would put a loaded gun to his head.  
However, the Veteran stated that he would then sell the guns out 
of fear that he would kill himself.  The most recent episode, 
according to the Veteran, was approximately four months prior to 
this examination.  The Veteran also reported symptoms of nightly 
sleep dysfunction with combat-related dreams, persistent social 
isolation and withdrawal, disturbed mood with depression and 
anxiety, occasional suicidal fantasies, persistent inability to 
relate intimately with others, frequent episodes of irritability 
and anger, and survivor guilt.  He denied a history of substance 
abuse or assaultiveness.  The examiner noted that the Veteran 
took prescription medication for anxiety, mood, and sleep 
problems.    

Upon mental status examination, the Veteran was clean, neatly 
groomed, and appropriately dressed.  His speech was slow and his 
psychomotor activity was described as "unremarkable."  He was 
noted to be friendly, cooperative, and attentive.  The Veteran's 
mood was depressed while his affect was constricted and 
"robotic."  His attention was intact and he was oriented to 
person, time, and place.  The Veteran's thought processes were 
"uninformative" and he required persistent questioning to 
obtain details.  His thought content was at times found to be 
unrealistic, but his judgment and insight were intact.  Remote 
and immediate memory was normal, while the Veteran's recent 
memory was mildly impaired.  The examiner noted that the Veteran 
had a severe sleep impairment, which interfered with his mood.  
No evidence of hallucinations, obsessive/ritualistic behavior, 
panic attacks, episodes of violence, or homicidal ideation was 
found.  The Veteran was found to have good impulse control, but 
he had occasional thoughts of suicide.  He was also able to 
maintain minimum personal hygiene.    

The results of psychometric testing conducted at the time of the 
examination were determined to be "invalid."  In particular, 
the examiner stated that the results were "indicative of someone 
who endorsed symptoms inconsistent with [the Veteran's] 
documented history or his current presentation."  The Veteran's 
GAF score was 60.  The impression was PTSD.  The examiner 
concluded that the Veteran's PTSD symptoms resulted in "severe" 
impairment in work, family, or other relationships, frequent, 
moderate impairment in terms of efficiency, and mild or transient 
impairment in terms of reliability and productivity during 
periods of stress.  The examiner also noted that the Veteran's 
symptoms were consistent with mild to moderate avoidant 
personality disorder given his development of and interest in 
solitary hobbies.  

Also associated with the claims file is an October 2007 VA social 
work note.  The Veteran reported a recent encounter at a store in 
which he lost his temper with a cashier.  The social worker 
observed the Veteran to be neatly and casually dressed and on 
time.  The Veteran spoke clearly and softly and his speech 
content, rhythm, and focus were within normal limits.  But, he 
made almost no eye contact and was depressed, bland, self-
disclosed, and self-reflective.  

The Veteran participated in a VA PTSD residential treatment 
program for one week in February 2008.  An initial assessment 
found the Veteran to be neat and clean in his personal grooming 
and hygiene.  The Veteran made good eye contact, but reported 
having problems with anger, isolation, and nightmares.  He also 
reported loneliness and anxiety about whether others liked him.  
The Veteran denied any problems performing activities of daily 
living (ADLs).    

The Veteran was, however, discharged from the program prematurely 
because of his anger and inability to listen or participate with 
the group in a mutually supportive manner.  Upon mental status 
examination, the Veteran was found to speak loudly.  His mood was 
angry and disappointed while his affect was tense and angry.  The 
Veteran's thought content was coherent, and no gross formal 
thought disorder, delusions, hallucinations, ideas of reference, 
or suicidal or homicidal ideations were found.  He was oriented 
to person, place, and time, and his cognition was intact.  The 
Veteran's GAF score was 45.  The impression was PTSD.

The Veteran sought additional VA care in July 2009.  A treatment 
note dated that month was significant for mood swings as well as 
periods of worsening depression and anxiety since July 2008.  The 
Veteran also reported subjective complaints of sleeplessness, 
daytime fatigue with frequent naps, forgetfulness, disorientation 
and confusion during conversations, and unresponsiveness to phone 
calls.  That same month, another VA treatment note indicated that 
the Veteran was no longer managing self-care regularly.  In this 
regard, it was noted that the Veteran would not throw out expired 
food, went shopping only at neighborhood stores, kept the blinds 
drawn, had trouble completing tasks, and exhibited hypervigilant 
behavior and loss of concentration.  See generally, November 
20009 VA C&P psychiatric examination report.

The Veteran was afforded another VA C&P psychiatric examination 
in November 2009.  The Veteran reported subjective complaints of 
daily fatigue, impaired sleep, crying spells (approximately two 
to three times weekly), and hypervigilance.  The Veteran 
"managed" his hygiene three to four times per week and 
expressed interest in participating in activities such as 
attending a baseball game.  However, he reported feelings of 
hopelessness and social avoidance.  He denied thoughts or a 
history of suicide or violence.  He also stated that he spoke to 
his son monthly and his step-daughter twice per year.  He 
described his relationship with his brothers as "not bad, not 
all that good either," but stated that he "never" spent time 
with friends.  Instead, the Veteran enjoyed reading, writing, and 
listening to the radio.  The Veteran also reported having panic 
attacks after waking up from nightmares.  According to the 
Veteran, the panic attacks lasted for 15 minutes or less and were 
characterized by sweating, trembling, and/or hard breathing.

A mental status examination revealed the Veteran to be clean, 
neatly groomed, and appropriately dressed.  The examiner noted 
that the Veteran had a "slow personal tempo," but that his 
speech was clear and coherent.  The Veteran was also cooperative, 
but his mood was depressed and his affect was congruent.  The 
Veteran was oriented to person and place and noted to be easily 
distracted.  The Veteran's thought processes were linear, but his 
thought content was appropriate to the conversation.  The Veteran 
understood the outcome of his behavior and he was noted to be of 
average intelligence.  No evidence of delusions, hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, homicidal 
or suicidal thoughts, impaired impulse control, episodes of 
violence, or total occupational or social impairment was found.  
The examiner indicated that the Veteran was able to maintain 
minimum personal hygiene.  The examiner also noted that the 
Veteran needed help shopping because he forgot certain items 
unless written down.  Accordingly, the examiner described the 
Veteran's immediate memory as mildly impaired, but noted that his 
remote and recent memory was normal.        

The examiner further noted that the Veteran had persistent 
problems with sleep, hypervigilance, and nightly nightmares, as 
well as difficulty connecting emotionally to others.  The 
examiner described these symptoms as "chronic."  But, the 
examiner nevertheless indicated that the Veteran's PTSD symptoms 
did not result in deficiencies in judgment, thinking, family 
relations, mood, or school.  It was also noted that the Veteran 
retired in April 1996 from his position as a warehouseman because 
of decreased productivity caused by "right foot difficulties" 
as well as fatigue, poor concentration, and sleep problems.  The 
Veteran's GAF score was 50 and the impression was PTSD with 
depression, rule out cannabis abuse.

The Veteran returned to VA for additional treatment from a social 
worker in December 2009.  The Veteran indicated at that time that 
he continued to have nightmares, troubled sleep, and limited 
social interactions.  However, he expressed interest in going 
home for Christmas, but stated that financial problems would 
likely prevent him from doing so.  It was noted that the Veteran 
had not worked since April 2007.

Resolving all doubt in the Veteran's favor, the Board finds that 
the evidence supports a disability evaluation of 70 percent, but 
not higher, for the entire period of time covered by this appeal.  
The Veteran's GAF scores during this period ranged from 45 to 65.  
Such scores reflect a variation in psychosocial functioning, 
which includes serious impairments in social or occupational 
functioning (e.g., GAF scores of 41 to 50).  The totality of the 
evidence also shows that the Veteran's overall disability picture 
more nearly approximates the criteria for an evaluation of 70 
percent.  

The Veteran has produced evidence in support of his claim for a 
higher evaluation to show that he has multiple symptoms of PTSD, 
including nightly sleep dysfunction with combat-related dreams, 
persistent social isolation and withdrawal, disturbed mood with 
depression and anxiety, occasional suicidal fantasies, persistent 
inability to relate intimately with others, frequent episodes of 
irritability and anger, exaggerated startle response, 
forgetfulness, confusion, unresponsiveness to phone calls, 
hypervigilance, crying spells, avoidant behavior, flashbacks, 
panic attacks caused by nightmares, and survivor guilt. 

Additionally, it was noted by objective medical evidence that the 
Veteran's predominant psychiatric symptoms were a depressed mood, 
mood swings,
constricted and/or "robotic" affect, severe sleep impairment 
which interfered with his mood, mildly impaired recent memory, 
anger, anxiety, occasional suicidal thoughts or disorientation to 
time, panic attacks caused by nightmares, an intermittent 
inability to perform self-care activities, and a "severe" 
inability to form or maintain intimate relationships, all of 
which resulted in occupational and social impairment.  
Accordingly, the Board finds that the Veteran is entitled to a 70 
percent evaluation for his service-connected PTSD, but not 
higher, for the entire period of time covered by the appeal.

Although the Veteran's social and occupational functioning is 
affected, the record does not demonstrate that the Veteran's 
symptomatology more nearly approximates the criteria required for 
a 100 percent evaluation.  The Board's conclusion in this regard 
is buttressed by the most recent VA C&P examination.  In fact, VA 
examiners in September 2005, April 2006, February 2008, and 
November 2009 found no evidence of total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to place, or memory loss for names of 
closes relatives, own occupation, or own name.  
The Board acknowledges that the Veteran has intermittent 
difficulties performing self-care activities as well as periods 
of disorientation to time.  However, these symptoms alone, 
particularly in the absence of total occupational and social 
impairment, are insufficient to warrant a 100 percent evaluation 
for any period of time covered by the appeal.  Moreover, the most 
recent November 2009 VA C&P examination report makes clear that 
the Veteran was capable of maintaining minimum personal hygiene 
and able to be re-oriented to time with reminders and/or cues 
from the examiner.  

The Board also acknowledges that the Veteran has numerous 
diagnosed psychiatric disabilities in addition to his service-
connected PTSD, including anxiety and depression.  As the 
symptoms attributable to other psychiatric conditions have not 
been clearly disassociated from his PTSD, the Board considered 
all psychiatric symptoms in reaching the above conclusions.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of 
the evidence described immediately above, the Board finds that 
the Veteran is entitled to an evaluation of 70 percent for PTSD, 
but not higher, for the entire period of time covered by the 
appeal. 

The Board further finds that there is also no evidence that the 
manifestations of the Veteran's service-connected PTSD are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected PTSD are addressed by the relevant 
criteria as discussed above.  

In this regard, it is also pointed out that the assignment of a 
70 percent schedular disability rating contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected PTSD.  See also, 38 C.F.R. § 4.1 (2009) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  The Board notes 
that there is conflicting evidence as to the point at which the 
Veteran stopped working.  For instance, the Veteran indicated on 
two separate occasions that he stopped working in either April 
1996 or April 2007 at least in part because of his service-
connected PTSD symptoms.  While the PTSD may interfere with the 
Veteran's employment, there is no indication that there is 
interference beyond that contemplated by the assigned rating.  
Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected PTSD.  
For instance, the Veteran reported, and the record reflects, only 
one period of hospitalization (in February 2008) during the claim 
period.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also, Bagwell v. Brown, 9 Vet. App. 237 
(1996). 

II.  Right Foot

The Veteran contends that his right foot disability is related to 
service.  In particular, the Veteran asserts that he injured his 
right foot while serving in Iraq by driving a manual transmission 
vehicle.  The Board notes that the Veteran had active service in 
the Army Reserves from November 1990 to May 1991, with service in 
Southwest Asia from December 1990 to May 1991.  

As a preliminary matter, the Veteran's claim of entitlement to 
service connection for a joint disability, to include as due to 
undiagnosed illness, was denied by way of a Board decision dated 
March 2000.  The Veteran did not appeal this decision; therefore 
this decision is final.  A subsequent attempt to reopen the claim 
of entitlement to service connection for a joint disability, to 
include as due to undiagnosed illness, was likewise unsuccessful 
as the Veteran failed to submit new and material evidence.  See 
April 2004 rating decision.  Although the Veteran filed a timely 
notice of disagreement with regard to this claim, he failed to 
timely perfect the appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  38 C.F.R. §§ 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim of service 
connection for a right foot disability is based on a diagnosed 
disability and is not based on the same factual basis or 
diagnosis as the previous claim that was last decided on the 
merits.  Thus, new and material evidence is not necessary to 
reopen the claim.  

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  A chronic disorder such as arthritis may be 
presumed to have been incurred in service if it is manifest to a 
compensable degree within one year after separation from active 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service treatment records (STRs) associated with the claims file 
showed that the Veteran was afforded a clinical evaluation and 
physical examination in December 1964 prior to entering his first 
period of service.  The clinical evaluation was normal, but it 
was noted that the Veteran had second-degree pes planus.  The 
Veteran was also afforded a clinical evaluation and physical 
examination in November 1968 prior to discharge from service.  
The clinical evaluation was normal and no foot abnormalities were 
noted at that time.  The Veteran indicated in a signed statement 
dated January 1969 that there were no changes in his medical 
condition since the November 1968 separation examination.  There 
was also no evidence of right foot arthritis within one year 
after separation from service.

Approximately ten years after discharge from his first period of 
service, the Veteran was diagnosed as having hallux valgus, a 
sagging arch, and symptoms of plantar nerve entrapment of the 
right foot.  He underwent a modified Mitchell bunionectomy and 
plantar flectory crescentic osteotomy with plantar nerve release 
in July 1979.  

The Veteran was afforded an orthopedic consultation in October 
1990 prior to his period of active reserve service.  The Veteran 
reported a past surgical history significant for a bunionectomy.  
The Veteran stated that he had occasional pain and stiffness in 
the joint.  Upon physical examination, the examiner found no 
evidence of pain, tenderness, or discomfort in the first 
metatarsophalangeal (MTP) joint on the right foot.  The Veteran 
walked normally without evidence of limp, and took no pain 
medications for the foot.  The impression was status-post 
bunionectomy, right first MTP joint with evidence of early 
arthritis.  The examiner also indicated that the Veteran had no 
problems walking long distances and that there were no 
restrictions.

The Veteran was subsequently diagnosed as having hallux rigidus 
in April 1991 and put on profile for the "remainder of 
deployment."  Specifically, the Veteran was exempt from physical 
training activities, including running, and he was instructed to 
wear soft shoes as needed.  

The Veteran also underwent a May 1991 demobilization examination.  
The clinical evaluation was normal, but the Veteran's right foot 
was significant for a well-healed three inch surgical scar over 
the dorsum of the first MTP joint.  Range of motion, strength, 
and articulation were normal, and no swelling, effusion, or 
crepitus was found.  An examination of the right foot, however, 
noted resolving edema.  A subsequent June 1992 examination was 
negative for any right foot abnormalities.  

The Veteran sought additional private care from D. H., M.D. in 
April 1994.  The Veteran stated that he had bunion surgery in the 
past on the right foot and that during Operation Desert Storm, he 
drove a truck.  These duties required frequent shifting and the 
Veteran subsequently reported having soreness and tenderness 
between the first and second distal metatarsals and the medial 
edge of the foot.  X-rays were interpreted to show a hallux 
valgus deformity of the first digit of the right foot and 
associated hypertrophic degenerative changes in the right first 
MTP joint.  

In October 1994, the Veteran presented for a Persian Gulf 
evaluation.  He reported right foot pain and swelling for a 
period of two years.  These symptoms, according to the Veteran, 
were exacerbated by running.  A physical examination revealed 
mild hallux valgus on the right foot and bilateral pes planus.  
X-rays of the Veteran's right foot showed evidence of hallux 
valgus and severe degenerative joint disease (DJD) of the first 
MTP joint.  No evidence of primary inflammatory or diffuse 
connective tissue disorder was found.  The impression was 
bilateral DJD of the first MTP joints.    

The Veteran presented to K. S., D.P.M. in February 2001 with 
concerns of a "fused" right big toe.  The Veteran reported 
daily complaints of pain, which were exacerbated by standing and 
walking.  A physical examination revealed pain on palpation and 
reduced range of motion.  X-rays of the right foot showed 
significant arthritic changes in the right first MTP joint with 
significant joint space narrowing, bony proliferation, and 
exotosis formation.  These findings, according to Dr. S., were 
consistent with hallux rigidus.  

Associated with the claims file are private treatment records 
from P. H., D.P.M.  In May 2005, the Veteran presented with 
subjective complaints of chronic foot pain bilaterally.  In 
particular, the Veteran reported continued pain since his 
bunionectomy.  X-rays of the right foot showed severe DJD of the 
first MTP joint of the right foot with joint space narrowing, 
erosion of the cartilaginous surfaces, and large spurring about 
the first metatarsal head.  Dr. H. also noted the presence of 
metatarsus primus elevatus bilaterally.  The impression was 
hallux rigidus with DJD.  In January 2006, the Veteran underwent 
a chilectomy, osteotomy, and total MTP joint implant of the right 
foot.  The Veteran was scheduled for physical therapy to improve 
strength and range of motion post-surgically.  Post-operative 
treatment notes were unremarkable.  Thereafter, the Veteran was 
fitted with right shoe inserts at a VA medical facility.  See 
January and July 2007 VA treatment notes.

The Veteran was subsequently afforded a VA C&P joints examination 
in December 2009.  He stated that he started to develop symptoms 
in his great toe MTP joint on the right foot in 1992 or 1993 
after returning from Iraq.  The Veteran reported daily pain with 
flare-ups.  These symptoms, according to the Veteran, had a 
"significant" effect on his daily activities.  The examiner 
noted that the Veteran used a cane.  A physical examination was 
performed and x-rays of the right foot were interpreted to show 
evidence of post-operative changes consistent with first MTP 
joint fusion with bone grafting.  Pes planus with some mid-foot 
collapse, along with some tarsal mid-foot arthritis was also 
found.  The impression was hallux rigidus, right great toe, MTP 
joint, status-post fusion with successful fusion present.  The 
examiner also diagnosed the Veteran as being status-post failure 
of first MTP joint arthroplasty (2006) and status-post surgical 
correction of bunion deformity (1979).  

The examiner further indicated that the Veteran did not 
undeniably have hallux rigidus prior to his period of active 
reserve service from November 1990 to May 1991.  It was possible, 
according to the examiner, that the Veteran had early arthritis 
at the first MTP joint secondary to hallux valgus surgery or 
abnormal forefoot mechanics prior to service.  However, the 
examiner was unable to point to any clear, undeniable evidence to 
substantiate this conclusion.  Moreover, the examiner attributed 
the Veteran's progressive problems with the MTP joint to the 2006 
failed arthroplasty.  According to the examiner's interview with 
the Veteran and review of the record, he indicated that the 
Veteran's hallux rigidus progressed through the early 1990s along 
the expected natural progress of the disease.  The examiner also 
reemphasized the point that this disability, however, could not 
have been said to have undebatably existed prior to the Veteran's 
second period of service beginning in November 1990. 


Given the evidence of record, the Board finds that the evidence 
supports a grant of service connection for a right foot 
disability in this case.  Generally, veterans are presumed to 
have entered service in sound condition as to their health.  See 
38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been 
in sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted at 
the time of examination, acceptance, and 
enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or 
disease existed before acceptance and 
enrollment and was not aggravated by such 
service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  
This presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby, 1 Vet. App. at 227.  According to 38 
U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease 
will be considered to have been aggravated by active . . . 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."

A history of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the basic 
character, origin and development of such injury or disease.  
They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof.  38 C.F.R. §§ 3.303(c), 
3.304(b) (2009); Crowe v. Brown, 7 Vet. App. 238 (1994).  
VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The Veteran is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2009).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Following discharge from the Veteran's first period of active 
service, private treatment records revealed that he was diagnosed 
as having hallux valgus, a sagging arch, and symptoms of plantar 
nerve entrapment of the right foot.  He later underwent a 
modified Mitchell bunionectomy and plantar flectory crescentic 
osteotomy with plantar nerve release in July 1979.  Additionally, 
STRs dated October 1990, prior to his period of active reserve 
service, diagnosed the Veteran as status-post bunionectomy, right 
first MTP joint with evidence of early arthritis.  

However, the Board observes that the presumption of soundness 
applies in this case and it has not been rebutted based on the 
evidence of record.  With regard to the issue of whether the 
Veteran had a right foot disability that existed prior to his 
period of active reserve service, the Board finds that the 
totality of the medical evidence does not constitute clear and 
unmistakable evidence of such a conclusion.  In fact, the most 
recent December 2009 VA C&P examiner specifically concluded that 
neither the Veteran's hallux rigidus, nor his MTP joint arthritis 
could have been said to have undebatably existed prior to the 
Veteran's second period of service beginning in November 1990.  
Since the presumption of soundness applies in this case, the 
Board will proceed to evaluate the Veteran's claim on a direct 
basis.

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.  

The Veteran was diagnosed with and treated for hallux rigidus of 
the right foot in service.  Although this disability was not 
noted at the time of discharge from his period of active reserve 
service, numerous post-service treatment records documented the 
Veteran's continued complaints of and treatment for this 
disability.  Accordingly, the Board finds that service connection 
for a right foot disability, diagnosed as hallux rigidus, is 
warranted.  In this regard, hallux rigidus was incurred in 
service and post-service evidence of record showed continuity of 
these symptoms.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied in this case by way of a 
letter sent to the Veteran in March 2006 that fully addressed the 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  In particular, the Veteran was advised to submit 
evidence that his service-connected PTSD increased in severity.  
For example, the Veteran was encouraged to submit a statement 
from a doctor that contained physical and clinical findings, 
results of laboratory tests or x-rays, statements from other 
individuals who were able to describe from personal knowledge and 
observations the way in which the Veteran's disability became 
worse, and VA or private treatment records which documented 
ongoing treatment for his disability.  The Veteran was also 
advised to submit any evidence in his possession, including VA 
and/or private treatment records, and he was also informed that 
he could submit his own statements to describe the severity and 
frequency of the claimed symptoms.  

In that same letter, the Veteran was informed, pursuant to the 
Court's decision in Dingess, of the information and evidence 
needed to establish a disability rating and effective date for 
the disability on appeal.  For instance, the Veteran was informed 
to submit evidence showing the nature and severity of his 
condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
further advised to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded a VA 
examinations in connection with the current claims.  The Board 
notes that the Veteran indicated in a statement dated April 2009 
that he "live[d] off Social Security."  There is no indication 
in the claims folder that any attempts have been made to obtain 
the records associated with the reported grant of Social Security 
benefits.  However, there is also no indication in the claims 
folder that the Veteran is in receipt of these benefits due to 
either his PTSD or right foot disability.  As there is no 
indication that the records associated with the Veteran's Social 
Security claim are relevant to the issues on appeal, there is no 
duty to obtain these records and associate them with the 
Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 
(2010).  
The Board is also granting in full the benefit sought on appeal 
with regard to the Veteran's claim of service connection for a 
right foot disability.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed.  Thus, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

An evaluation of 70 percent for PTSD, but not higher, is granted 
for the entire period of time covered by the appeal, subject to 
the law and regulations governing payment of monetary benefits.

Service connection for a right foot disability, diagnosed as 
hallux rigidus, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


